Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the amended claims integrate the judicial exception into a practical application and therefore overcome the prior rejection. The examiner respectfully disagrees. The additional elements of the claims, namely the private blockchain network and associated nodes storing a private blockchain ledger, do no more than generally link the abstract idea to a particular field of use. In particular, the limitations of “wherein the private block chain network comprises a distributed network of nodes managed by one or more entities, wherein the nodes are operatively coupled to each other, have at least a portion of a private block chain ledger, and share information on the private block chain ledger through electronic communication; and wherein each of the nodes analyzes and validates information stored on each of the other nodes in the distributed network of nodes;” merely describe the structure and functionality of a generic blockchain network. 
The claims fail to recite any limitations that show an improvement in the technology/field of blockchains, instead merely substituting a generic distributed database of customer information for a generic blockchain of customer information. Furthermore, Applicant has failed to describe how the additional elements serve to improve over the prior art or provide a solution to a problem present in the prior art. Therefore, the rejection of the claims is maintained.
Regarding rejection of the claims under 35 USC 103 over Sheth in view of Schlesinger, Applicant submits that the references do no teach the amended limitation of “comparing the received baseline customer information to stored baseline customer information on the private 
Paragraph 0071 of Schlesinger discloses “...a group of service providers may form an alliance to share customer validation information with each other. When a member of the alliance needs to validate a customer, the member may query the other members to obtain customer identity information/document from the other members. Each member of the service provider alliance may implement a block chain of customer validation information document and validation history for each customer. Thus, a customer's validation profile may be continuously updated and shared among the group of service providers without a central depository.” Therefore, Schlesinger teaches a private blockchain network comprising a distributed network of nodes (i.e. “alliance” of members each having a blockchain) that share, analyze, and validate information stored on the blockchain (i.e. “a customer's validation profile may be continuously updated and shared among the group of service providers without a central depository”).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 8-10, 12-14, 16-17 and 19-20
In the instant case, claims 1, 3-4, 6, and 8-9 are directed to a system, claims 10, 12-14, and 16 are directed to a product, and claims 17 and 19-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites “receiving, from a client...a request for verification of a customer for a product or service of the client, wherein the request...comprises baseline customer information...”, “comparing the received baseline customer information to stored baseline customer information...”, “determining whether the received baseline customer information matches the stored...”, “in response to determining that the...information does match...transmitting...a customer [ID] associated with the stored customer information...wherein the customer [ID] [indicates] that the customer is verified”, “receiving...the customer [ID] and a request for a subsequent verification of the customer”, “associating the customer [ID] with the stored customer information...”, “in response to determining that the stored baseline customer information has changed, transmitting...an indication of a failure of the subsequent verification...”, “or in response to determining that the stored baseline information has not changed, transmitting...an indication of a success of the subsequent verification...”, “receiving the customer [ID] and a request for additional customer information...”, and “...providing copied stored customer information...” which is directed to the abstract idea of customer verification through a third party which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, “private block chain network”, nodes, “customer key” and web portal merely uses a computer as a tool to perform an abstract idea. The use of “private block chain network”, nodes, “customer key”, and web portal does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, nodes) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, “private block chain network”, nodes, “customer key”, and web portal do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “private block chain network”, nodes, “customer key”, and web portal does no more than generally link the abstract idea to a particular field of use and the use of processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, and nodes merely uses a processor/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customer verification through a third party on a network. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 19-20 further describe characteristics of data and the additional element of encryption/decryption does not improve the functioning of the processor/computer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of customer verification through a third party holds true for claims 1, 3-4, 6, 8-10, 12-14, and 16 as well, providing no new additional elements. Therefore, claims 1-16 are also not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2011/0087568; hereinafter Sheth) in view of Schlesinger et al. (US 2018/0005239; hereinafter Schlesinger).
Regarding claims 1, 10, and 17, Sheth teaches: A system, method, and computer program product for secure verification of identity data, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, from a client system associated with a client (“MMS” Fig. 1, Fig. 6, 0024, 0046), a request for verification of a customer (“member customer” Fig. 1, Fig. 3, Fig. 6, 0046) for a product or service of the client, wherein the request for verification of the customer comprises baseline customer information, and wherein the baseline customer information comprises one or more biographical pieces of information of the customer (“payment and profile information” Fig. 6, 0010, 0046);
comparing the received baseline customer information to stored baseline customer information... (Fig. 6, 0010, 0037, 0046);
in response to determining that the received baseline customer information does match the stored baseline customer information on the private block chain network, transmit, to the client system, a customer key associated with the stored customer information on the private block chain network, wherein the customer key includes an indication that the customer is verified (Fig. 6, 0010, 0037, 0046);
providing a web portal to the client system, wherein the web portal comprises encrypted information about the customer and a plurality of additional customers (Fig. 1, 0004-0005, 0025, 0050);
receiving the customer key and a request for additional customer information from the client system via the web portal (0025-0026, 0036);
and in response to receiving the customer key, copying stored customer information (“shipping address and instructions”) from the [database], and providing copied stored customer information to the client system via the web portal (0025-0026, 0036, 0042).
Sheth does not teach: a private blockchain network;
comparing the received baseline customer information to stored baseline customer information on the private block chain network, wherein the private block chain network comprises a distributed network of nodes managed by one or more entities, wherein the nodes are operatively coupled to each other, have at least a portion of a private block chain ledger, and share information on the ledger through electronic communication; and wherein each of the nodes analyzes and validates information stored on each of the other nodes in the distributed network of nodes;
determining whether the received baseline customer information matches the stored baseline customer information stored on the private block chain ledger on the private block chain network;
receiving, from the client system, the customer key and a request for a subsequent verification of the customer;
associating the customer key with the stored customer information on the private block chain network to determine whether the stored baseline customer information in the private block chain network has changed since the customer key was transmitted to the client system;
and in response to determining that the stored baseline customer information has changed, transmitting, to the client system, an indication of a failure of the subsequent verification of the customer;
or in response to determining that the stored baseline customer information has not changed, transmitting, to the client system, an indication of a success of the subsequent verification of the customer;
...copying stored customer information from the private blockchain network...
However, in the same field of endeavor, Schlesinger teaches: a private blockchain network (0071);
comparing the received baseline customer information to stored baseline customer information on a private block chain network (0018, 0031, 0035, 0040, 0071), wherein the private block chain network comprises a distributed network of nodes managed by one or more entities, wherein the nodes are operatively coupled to each other, have at least a portion of a private block chain ledger, and share information on the ledger through electronic communication (0071); 
and wherein each of the nodes analyzes and validates information stored on each of the other nodes in the distributed network of nodes (0071);
determining whether the received baseline customer information matches the stored baseline customer information on the private block chain ledger on the private block chain network (0040, 0045-0046, 0071);
receiving, from the client system, the customer key and a request for a subsequent verification of the customer (0063);
associating the customer key with the stored customer information on the private block chain network to determine whether the stored baseline customer information in the private block chain network has changed since the customer key was transmitted to the client system (0040, 0043-0044, 0049, 0066, 0071);
and in response to determining that the stored baseline customer information has changed, transmitting, to the client system, an indication of a failure of the subsequent verification of the customer (0049, 0051);
or in response to determining that the stored baseline customer information has not changed, transmitting, to the client system, an indication of a success of the subsequent verification of the customer (0049-0050);
...copying stored customer information from the private blockchain network (Fig. 3B, 0035, 0040, 0067, 0071)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1, 10, and 17 disclosed by Sheth by including a private blockchain network and subsequent verifications as disclosed by Schlesinger. One of ordinary skill in the art would have been motivated to make this modification through simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 3, 12, and 19, Sheth in view of Schlesinger teaches all the limitations of claims 1, 10, and 17. Sheth further discloses: wherein the memory further storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving, from the client system, the customer key and an indication that the customer has signed up for the product or service of the client (Fig. 6, 0025-0026, 0034, 0047);
and recording the indication that the customer has signed up for the product or service of the client in the private block chain network (0031, 0034, 0048).
Schlesinger further discloses: associating the customer key with the stored customer information on the private block chain network to locate the stored customer information on the private block chain network (0040, 0057, 0063, 0066, 0071);
Regarding claims 4 and 13, Sheth in view of Schlesinger teaches all the limitations of claims 1 and 10. Sheth further discloses: wherein the customer key does not comprise personally identifiable information of the customer (0010).
Claims 6, 8, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Schlesinger as applied to claims 1, 10, and 17 above, and further in view of Mathew et al. (US 2017/0118223; hereinafter Mathew).
Regarding claims 6, 14, and 20, Sheth in view of Schlesinger teaches all the limitations of claims 1, 10, and 17. Sheth further discloses: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for the client system (0004-0005, 0050)...
Sheth in view of Schlesinger does not teach: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for the client system for a predetermined period of time.
However, in the same field of endeavor, Mathew teaches: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for the client system for a predetermined period of time (Fig. 3, 0026, 0045, 0055, 0066, 0074, 0108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 5, 10, and 17 disclosed by Sheth in view of Schlesinger by including a timeout as disclosed by Mathew. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized access to protected resources (Mathew 0041).
Regarding claims 8 and 16, Sheth in view of Schlesinger teaches all the limitations of claims 1 and 10. Sheth further discloses: wherein the memory further storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving the customer key and a request for additional customer information from the client system (0025-0026, 0036);
Schlesinger further discloses: in response to receiving the authorization credentials from the client system, extracting, from the private block chain network, the additional customer information (Fig. 2, 0049-0050, 0071);
and transmitting the extracted additional customer information to the client system (0050).
Sheth in view of Schlesinger does not teach: determining that the additional customer information is associated with an increased level of authorization;
requesting authorization credentials from the client system, wherein the authorization credentials comprise supplemental customer information beyond the baseline customer information or a unique passcode associated with the customer;
receiving the authorization credentials from the client system;
However, in the same field of endeavor, Mathew teaches: 
receiving the customer key and a request for additional customer information from the client system (Fig.1-2, 0045, 0055, 0066, 0078-0079);
determining that the additional customer information is associated with an increased level of authorization (Fig. 2, 0089);
requesting authorization credentials from the client system, wherein the authorization credentials comprise supplemental customer information beyond the baseline customer information or a unique passcode associated with the customer (Fig. 1-2, 0055, 0073, 0089);
receiving the authorization credentials from the client system (Fig. 2, 0089);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1, 10, and 17 disclosed by Sheth in view of Schlesinger by including a higher authorization levels as disclosed by Mathew. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized access to protected resources (Mathew 0041).
Regarding claims 9 and 16, Sheth in view of Schlesinger and further in view of Mathew teaches all the limitations of claims 8 and 16. Sheth further discloses: wherein the extracted additional customer information is encrypted and transmitted to the client system via a secure communication channel (0004-0005, 0050).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685